                                         Case 4:13-cv-02219-HSG Document 403 Filed 03/19/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRUE HEALTH CHIROPRACTIC INC, et                   Case No. 13-cv-02219-HSG
                                         al.,
                                   8                                                        ORDER GRANTING IN PART AND
                                                         Plaintiffs,                        DENYING IN PART PLAINTIFFS’
                                   9                                                        MOTION FOR SUMMARY
                                                 v.                                         JUDGMENT AND DENYING
                                  10                                                        DEFENDANTS’ MOTION FOR
                                         MCKESSON CORPORATION, et al.,                      PARTIAL SUMMARY JUDGMENT
                                  11
                                                         Defendants.                        Re: Dkt. Nos. 360, 363
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are Plaintiffs’ motion for summary judgment, Dkt. Nos. 360
                                  14   (“MSJ Mot.”), 376 (“MSJ Opp.”), 377 (“MSJ Reply”), and Defendants’ motion for partial
                                  15   summary judgment, Dkt. Nos. 363 (“PSJ Mot.”), 375 (“PSJ Opp.”), 378 (“PSJ Reply”). The
                                  16   Court GRANTS IN PART AND DENIES IN PART Plaintiffs’ motion, and DENIES
                                  17   Defendants’ motion.
                                  18          Because the parties and the Court are very familiar with the factual and procedural
                                  19   background of this case, the Court discusses relevant facts only as necessary to explain its ruling
                                  20   on the motions.
                                  21     I.   LEGAL STANDARD
                                  22          A motion for summary judgment should be granted where there is no genuine issue of
                                  23   material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56;
                                  24   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). The purpose of summary
                                  25   judgment “is to isolate and dispose of factually unsupported claims or defenses.” Celotex v.
                                  26   Catrett, 477 U.S. 317, 323–24 (1986). The moving party has the initial burden of informing the
                                  27   Court of the basis for the motion and identifying those portions of the pleadings, depositions,
                                  28   answers to interrogatories, admissions, or affidavits which demonstrate the absence of a triable
                                            Case 4:13-cv-02219-HSG Document 403 Filed 03/19/21 Page 2 of 7




                                   1   issue of material fact. Id. at 323.

                                   2             If the moving party meets its initial burden, the burden shifts to the non-moving party to

                                   3   present facts showing a genuine issue of material fact for trial. Fed. R. Civ. P. 56; Celotex, 477

                                   4   U.S. at 324. The Court must view the evidence in the light most favorable to the nonmovant,

                                   5   drawing all reasonable inferences in its favor. T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

                                   6   Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987). Summary judgment is not appropriate if the

                                   7   nonmoving party presents evidence from which a reasonable jury could resolve the disputed issue

                                   8   of material fact in the nonmovant’s favor. Anderson, 477 U.S. at 248. Nonetheless, “[w]here the

                                   9   record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

                                  10   there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587

                                  11   (1986) (internal quotation marks omitted).

                                  12       II.   PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                  13             Plaintiffs argue that they are entitled to summary judgment as to liability under the TCPA

                                  14   because “(1) the faxes are ‘advertisements’; (2) each Defendant is a ‘sender’; (3) the faxes were

                                  15   sent and received using covered ‘equipment’; (4) Defendants’ defense of ‘prior express invitation

                                  16   or permission’ fails as a matter of law; and (5) Defendants’ defense of ‘established business

                                  17   relationship’ fails.” MSJ Mot. at 8.1 Plaintiffs also argue that the Court should enter statutory and

                                  18   treble damages. Id. at 20–23. In other words, Plaintiffs contend that both liability and damages

                                  19   can be established on summary judgment.

                                  20             A.   Liability elements and damages
                                  21             The Court DENIES Plaintiffs’ motion for summary judgment of liability because genuine

                                  22   issues of fact exist as to multiple elements of Plaintiffs’ TCPA claim. For example, there are

                                  23   disputed issues of material fact as to whether all of the accused faxes are “advertisements.” See,

                                  24   e.g., MSJ Opp. at 21–22 and Dkt. No. 376-1 (Declaration of Bonnie Lau), Exhibit 26B. Given

                                  25   that Plaintiffs will have the burden of establishing this element at trial as to all of the accused

                                  26   faxes, the Court declines to engage in a fax-by-fax analysis at this stage.

                                  27

                                  28
                                       1
                                        Defendants have confirmed that they no longer assert an “established business relationship”
                                       defense, MSJ Opp. at 5 n.5, so the Court need not address that issue.
                                                                                       2
                                           Case 4:13-cv-02219-HSG Document 403 Filed 03/19/21 Page 3 of 7




                                   1           As another example, there is a dispute as to who owned the products described in the faxes

                                   2   at issue, and consequently as to whether Defendants were the “senders” of those faxes. The TCPA

                                   3   does not define the term “send” or “sender.” FCC regulations define “sender” as “the person or

                                   4   entity on whose behalf a facsimile unsolicited advertisement is sent or whose goods or services are

                                   5   advertised or promoted in the unsolicited advertisement.” 47 C.F.R. § 64.1200(f)(10). Neither

                                   6   McKesson’s 10-K filing nor the other evidence to which Plaintiffs point establish that any

                                   7   reasonable finder of fact would have to find that Defendants meet the statutory definition.2

                                   8           As a third example, there is a dispute as to whether all class members received faxes using

                                   9   a “telephone facsimile machine” as defined by the statute. The parties offer dueling expert

                                  10   declarations on this issue, such that the Court cannot conclude that a reasonable factfinder would

                                  11   be compelled to find in Plaintiffs’ favor on this question. Compare Dkt. No. 209-1 (Declaration of

                                  12   Glen L. Hara), Exhibit B (Expert Report of Robert Biggerstaff) at ¶¶ 49–50 with Dkt. No. 364
Northern District of California
 United States District Court




                                  13   (Declaration of Tiffany Cheung), Exhibit O (Updated Expert Report of Ken Sponsler) at ¶¶ 4.3

                                  14           Because the Court finds that disputed issues of material fact preclude entry of judgment in

                                  15   Plaintiffs’ favor as to liability, it need not reach their request for a finding as to damages.4

                                  16          B.     Prior express invitation defense
                                  17           However, the Court GRANTS Plaintiffs’ motion to the extent of finding that Defendants’

                                  18

                                  19   2
                                         In Plaintiffs’ request for judicial notice of McKesson’s Form 10-K, Plaintiffs contend that the
                                  20   statements in the Form 10-K that two products are owned by McKesson “cannot reasonably be
                                       questioned.” Dkt. No. 361 at 2. The Court finds that it is inappropriate to take judicial notice of
                                  21   the Form 10-K to resolve the factual dispute regarding who owned the products described in the
                                       faxes at issue. See Gerritsen v. Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal.
                                  22   2015) (declining to take judicial notice of content of SEC filings where plaintiff “relie[d] on the
                                       truth of the contents of the SEC filings to prove the substance of her claims”); Sansone v. Charter
                                  23   Commc’ns, Inc., No. 17CV1880-WQH-JLB, 2018 WL 3343792, at *3 (S.D. Cal. July 6, 2018)
                                       (same); Hennessy v. Penril Datacomm Networks, Inc., 69 F.3d 1344, 1354 (7th Cir. 1995)
                                  24   (affirming denial of judicial notice of defendant’s Form 10-K to determine a disputed issue of
                                       fact).
                                  25
                                       3
                                         As discussed at length in the Court’s orders concerning Defendants’ motion to decertify the
                                       class, Dkt. Nos. 393 and 400, the Court believes that anyone who received a fax via an “online fax
                                  26   service” likely has no TCPA claim as a matter of law. But that issue can be dealt with separately
                                       from these pending motions.
                                       4
                                  27     The Court need not, and does not, rule out that there may be other issues of disputed fact beyond
                                       these to be resolved at trial. Instead, the Court simply concludes that these examples of disputed
                                  28   issues of material fact alone are enough to require denial of Plaintiffs’ summary judgment motion
                                       as to liability.
                                                                                           3
                                          Case 4:13-cv-02219-HSG Document 403 Filed 03/19/21 Page 4 of 7




                                   1   prior express invitation defense fails as a matter of law under the law of the case. The long history

                                   2   of this case, including a trip to the Ninth Circuit and back, establishes that Plaintiffs are entitled to

                                   3   summary judgment on this issue.

                                   4           The TCPA creates a complete affirmative defense for defendants where a recipient

                                   5   provided “prior express consent” for calls, or “prior express invitation or permission” for faxed

                                   6   advertisements. 47 U.S.C. § 227(b)(1)(A) (referring to “the prior express consent of the called

                                   7   party”); id. § 227(a)(5) (referring to a fax recipient’s provision of “prior express invitation or

                                   8   permission”); Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044 (9th Cir. 2017)

                                   9   (“Express consent is not an element of a plaintiff’s prima facie case but is an affirmative defense

                                  10   for which the defendant bears the burden of proof.”). Generally, “effective consent is one that

                                  11   relates to the same subject matter as is covered by the challenged calls or text messages.” Van

                                  12   Patten, 847 F.3d at 1044–45. Crucially, however, “the transactional context matters in
Northern District of California
 United States District Court




                                  13   determining the scope of a consumer’s consent to contact.” Id. at 1046. As it explained in its

                                  14   previous order denying summary judgment, the Court does not find material the slightly different

                                  15   language used for telemarketing calls and facsimile transmissions. See Dkt. No. 331 at 6–7.

                                  16           Plaintiffs argue that Defendants’ affirmative defense fails as a matter of law. MSJ Mot. at

                                  17   18–20. Specifically, Plaintiffs rely on the Court’s order denying Defendants’ motion for summary

                                  18   judgment finding that prior express consent through voluntary provision of a fax number of

                                  19   product registration and/or agreeing to the EULA could not be established as a matter of law. See

                                  20   Dkt. No. 331. There, the Court found:

                                  21
                                                       Turning first to the Medisoft registration form, nothing about the
                                  22                   circumstances under which a registrant filled out the form establishes
                                                       that a reasonable consumer would anticipate receiving
                                  23                   advertisements. Consumers purchased a product, installed that
                                                       product, and registered that product through a generic form that
                                  24                   nowhere mentions advertisements, or any sort of contact for that
                                                       matter. To be sure, entry of one’s fax number in the form constitutes
                                  25                   “consent to be contacted” to some extent. See id. at 1046. And like
                                                       in Van Patten, no one disputes here that the scope of consumers’
                                  26                   consent to contact includes “some things, such as follow-up questions
                                                       about [their registration].” See id. Nor could anyone reasonably
                                  27                   dispute that consumers here consented to receive ordinary fax
                                                       messages about that topic in the normal course of business. But faxes
                                  28                   in the normal course of business are not advertisements. And the
                                                                                           4
                                         Case 4:13-cv-02219-HSG Document 403 Filed 03/19/21 Page 5 of 7



                                                      Court finds that advertisements do not fit within the scope of
                                   1                  consumers’ contextualized consent, in this circumstance.
                                                      ...
                                   2                  To the extent the Court has already held that the transactional context
                                                      of consumers’ provision of their fax number in the Medisoft product
                                   3                  registration form does not constitute express invitation or permission
                                                      to receive faxed advertisements, nothing about the EULA transforms
                                   4                  the overall transactional context in any meaningful way so as to
                                                      warrant a different result. Reviewing the EULA as a whole, the Court
                                   5                  finds that a reasonable user would only understand that assenting to
                                                      its terms meant consenting to the transmission of usage information
                                   6                  from the consumer to McKesson, not that McKesson would send the
                                                      user faxed advertisements.
                                   7

                                   8   Id. at 10, 13. The Court found analogous Physicians Healthsource, Inc. v. A-S Medication Sols.

                                   9   LLC, in which the court granted plaintiff summary judgment and rejected defendant’s argument

                                  10   that customers gave express permission to receive faxes by entering their fax numbers into a

                                  11   customer relationship management software program called Salesforce. 324 F. Supp. 3d 973,

                                  12   978–79 (N.D. Ill. 2018). Since then, the Seventh Circuit has affirmed the trial court’s order in that
Northern District of California
 United States District Court




                                  13   case. See Physicians Healthsource, Inc. v. A-S Medication Sols., LLC, 950 F.3d 959 (7th Cir.

                                  14   2020). The Seventh Circuit held that “[a] consumer’s statement that it gave permission to send

                                  15   ‘product information’ via fax, even on an ongoing basis, after purchasing products or services

                                  16   from a company cannot as a matter of law constitute prior express permission.” Id. at 967.

                                  17          Defendants offer no new arguments or evidence warranting any different conclusion.

                                  18   Defendants’ reliance on a consumer survey expert and business relationships between MTI sales

                                  19   representatives and consumers to show that class members consented to receive faxed

                                  20   advertisements is misplaced. As the Ninth Circuit clearly stated, “[c]onsent, or lack thereof, is

                                  21   ascertainable by simply examining the product registrations and the EULAs.” True Health

                                  22   Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 932 (9th Cir. 2018) (“True Health”). This

                                  23   Court’s previous analysis made clear that the voluntary entry of one’s fax number on the Medisoft

                                  24   registration form did not constitute express invitation since advertisements did not fall within the

                                  25   context of the consent, and the agreement to the EULA did not constitute express invitation where

                                  26   the agreement refers only to the unidirectional transfer of information to McKesson. Dkt. No. 331

                                  27   at 10, 13. Defendants’ attempt to create factual disputes notwithstanding the language of the

                                  28   product registration and EULA thus fails.
                                                                                         5
                                         Case 4:13-cv-02219-HSG Document 403 Filed 03/19/21 Page 6 of 7




                                   1          Defendants also contend that “[n]ew and previously unconsidered evidence shows that . . .

                                   2   the Class gave express permission to receive promotional faxes through frequent oral and written

                                   3   communications.” MSJ Opp. at 12. Defendants attempted to make a similar argument in

                                   4   connection with the renewed motion for class certification and motion for summary judgment, and

                                   5   the Court noted Defendants’ “persistent factual and legal shape-shifting.” Dkt. No. 331 at 27 n.8.

                                   6   Defendants’ current position is another example of that phenomenon.

                                   7          The certified class at issue here is limited to those fax numbers that were listed in Exhibit

                                   8   A to McKesson’s Supplemental Response to Interrogatory Regarding Prior Express Invitation or

                                   9   Permission, but not in Exhibit B or Exhibit C. When directly ordered by Judge Ryu to make its

                                  10   consent theories clear, McKesson previously represented to the court that fax recipients identified

                                  11   only in Exhibit A purportedly gave consent only by (1) providing fax numbers when registering a

                                  12   product purchased from a subdivision of McKesson; and/or (2) entering into software-licensing
Northern District of California
 United States District Court




                                  13   agreements, or EULAs. See Dkt. No. 305 (Declaration of Tiffany Cheung), Ex. A at 1–2. That

                                  14   was the basis of the record before the Ninth Circuit, and the basis on which that court reversed this

                                  15   Court’s order denying Plaintiffs’ motion for class certification. See True Health, 896 F.3d at 932

                                  16   (noting that “McKesson has asserted only two consent defenses” as to the Exhibit A-only class

                                  17   members). Simply put, the Ninth Circuit’s finding (which was based on Defendants’ own

                                  18   litigation tactics) precludes Defendants’ attempt to bring new consent defenses notwithstanding its

                                  19   failure to include the fax numbers of the now-certified class in the Exhibit B or Exhibit C consent-

                                  20   defense lists. Consistent with the Court’s prior observation, it “will not permit Defendants to

                                  21   change their mind now, nearly [eight] years into this litigation and after the case has been to the

                                  22   Ninth Circuit and back.” Dkt. No. 331 at 22 (updated age of case in brackets); see also id. at 25–

                                  23   27.

                                  24          Accordingly, the Court finds that Defendants cannot establish prior express invitation or

                                  25   permission through the Medisoft registration form or the EULA agreement as a matter of law.

                                  26   The Court further finds that the Ninth Circuit’s ruling is law of the case precluding Defendants

                                  27   from now asserting other individualized consent defenses as to the Exhibit A-only class members.

                                  28   See True Health, 896 F.3d at 932 (“We therefore conclude that the claims of the putative class
                                                                                         6
                                         Case 4:13-cv-02219-HSG Document 403 Filed 03/19/21 Page 7 of 7




                                   1   members listed in Exhibit A that remain after removing the claims in Exhibits B and C satisfy the

                                   2   predominance requirement of Rule 23(b)(3).”). The Court thus GRANTS Plaintiff’s motion for

                                   3   summary judgment as to this affirmative defense. Without question, this case has become

                                   4   something of a mess, but that mess is largely of Defendants’ own making. Defendants can try to

                                   5   explain in any eventual appeal how their current position is consistent with the prior holdings of

                                   6   the Ninth Circuit and this Court, and with their own prior representations.

                                   7   III.   DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                                   8          Defendants’ motion is limited to seeking partial summary judgment as to Plaintiffs’ claim

                                   9   for treble damages. PSJ Mot. at 4–10. Section 227(b)(3) allows the Court, in its discretion, to

                                  10   award treble damages if it finds that the defendant “willfully or knowingly” violated the TCPA.

                                  11   47 U.S.C. § 227(b)(3). The Court DENIES the motion. While Plaintiffs’ claim appears far from

                                  12   overwhelming, the Court concludes that a reasonable factfinder would not be compelled to
Northern District of California
 United States District Court




                                  13   conclude on the record presented that Defendants had a good faith belief that MTI had prior

                                  14   express consent to send the faxes at issue. That question will be subject to proof at trial.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: 3/19/2021

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
